SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

662
CAF 08-01780
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF LAMONT HAYWOOD, SR.,
PETITIONER-APPELLANT,

                      V                                            ORDER

MELISSA ANZALONE, RESPONDENT-RESPONDENT.


CARA A. WALDMAN, FAIRPORT, FOR PETITIONER-APPELLANT.

PAUL B. WATKINS, ATTORNEY FOR THE CHILDREN, FAIRPORT, FOR LAMONT H.,
JR. AND SIMONE H.


     Appeal from an order of the Family Court, Monroe County (Patricia
E. Gallaher, J.), entered July 15, 2008 in a proceeding pursuant to
Family Court Act article 6. The order dismissed the petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court